       1:20-cv-02411-SVH    Date Filed 05/27/21   Entry Number 24   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Amber C., 1                           )       C/A No.: 1:20-cv-2411-SVH
                                          )
                     Plaintiff,           )
                                          )
          vs.                             )
                                          )                 ORDER
    Andrew M. Saul,                       )
    Commissioner of Social Security       )
    Administration,                       )
                                          )
                     Defendant.           )
                                          )

         This matter is before the court on Plaintiff’s motion for attorney fees

under the Equal Access to Justice Act (“EAJA”). [ECF No. 22]. On April 13,

2021, the court granted the Commissioner’s unopposed motion to reverse and

remand the agency’s final decision denying Plaintiff’s claim for Disability

Insurance Benefits under sentence four of 42 U.S.C. § 405(g). [ECF No. 20].

On May 14, 2021, Plaintiff filed this motion seeking $3,534.38 in attorney

fees and $21.15 in expenses. [ECF No. 22]. The Commissioner subsequently

filed a response indicating he did not object to Plaintiff’s request. [ECF No.

23]. In the absence of an objection to Plaintiff’s requested EAJA fee and in

accordance with 28 U.S.C. § 2412(d), the court grants the motion and directs

the Commissioner to pay Plaintiff $3,555.53. This payment shall constitute a

1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
     1:20-cv-02411-SVH   Date Filed 05/27/21   Entry Number 24   Page 2 of 2




complete release from and bar to any further claims that Plaintiff may have

under the EAJA to fees, costs, and expenses incurred in connection with

disputing the Commissioner’s decision. This award is without prejudice to the

rights of Plaintiff’s counsel to seek attorney fees under section 206(b) of the

Social Security Act, 42 U.S.C. § 406(b), subject to the offset provisions of the

EAJA.

      Under Astrue v. Ratliff, 560 U.S. 586, 595–97 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fee be paid to Plaintiff by payment to Plaintiff’s

counsel. 2

      IT IS SO ORDERED.


May 27, 2021                               Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




2 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.
                                       2
